The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's communication of 7/13/2022.  Currently claims 1-19 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (US 5,129,887) in view of Triplett et al. (US 7,896,853).
Euteneuer discloses a vascular access device (figure 6-7) comprising: a catheter adapter comprising a main body portion (100) from which a catheter (14) extends distally and an extension (24’) that extends outwardly from the main body portion; extension tubing (162) having a distal end that inserts into and is secured within the extension;and an interface (132/134/168) formed of a flexible material that is positioned in-line with the extension such that the extension tubing extends through the interface and into the extension (figures 6-7).
Triplett teaches catheters/extension tubing extending from each branch of the device (60/70/82 extending from 12), and an interface (50) or flexible spacer (50/90) that is external and the extension tubing goes through (see figure 3).
Euteneuer discloses the claimed invention except for the interface on an extension of the sideport.  Trippett teaches that it is known to use for the interface on an extension of the sideport as set forth in figure 3 and interface 50  which connects tubing 60 to a side port of 12,  to provide a means to protect and further connect tubing to the catheter adapter portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Euteneuer with for the interface on an extension of the sideport as taught by Tripplett, since such a modification would provide the system with for the interface on an extension of the sideport for providing a means to protect and further connect tubing to the catheter adapter portion.

Concerning claim 2 and the stabilization platform (near 124 at 128 or 174) having a first stabilization platform side that is coupled to the catheter adapter and extends outwardly from the main body portion.
Concerning claim 3 and the interface is an integral part of the first stabilization platform side see figures 6-7.
Concerning claim 4 and wherein the first stabilization platform side is molded around a portion of the extension (see figure 7).
Concerning claim 5 and the interface: extends around a portion of the extension; or is molded to the extension (see 132/134/168).
Concerning claim 6 and the first stabilization platform side and the extension are formed of the same flexible material (note portion 24 and 128 of the extension).
Concerning claim 7 and the first stabilization platform side extends outwardly from the main body portion farther than the extension (see figure 6 near 128).
Concerning claim 8 and an adapter (154) coupled to a proximal end of the extension tubing; and a flexible spacer having a proximal portion that is coupled to a distal end of the adapter and a distal portion that is positioned around the extension tubing (see 134).
Concerning claim 9 and the flexible spacer is a separate component from the adapter (again see 134 in figure 6).
Concerning claim 10 and a distal opening of the adapter includes a chamfered surface (see near 130/162).
Concerning claim 11 and an inner diameter of the flexible spacer is substantially equal to a diameter at the distalmost portion of the chamfered surface (note dimensions shown in figure 6-7).
Concerning claim 13 see previously identified structures above, and a catheter adapter (100); an adapter (24’); extension tubing (162) having a distal end coupled to the catheter adapter and a proximal end coupled to the adapter; and a flexible spacer (see tripplett disclosure) having a proximal portion that couples to a distal end of the adapter and a distal portion that is positioned around the extension tubing.
Concerning claim 14 and a distal opening of the adapter includes a chamfered surface (see portion near 134 and 124).
Concerning claim 15 and an inner diameter of the flexible spacer is substantially equal to a diameter at the distalmost portion of the chamfered surface (again see near 134 in figure 6 or figure 7 near 168).
Concerning claim 16 see previously identified structures in rejection above.
Concerning claim 17 and the interface has a sleeve shape that encircles the extension tube (note portion 134 or 132).
Concerning claim 18 and a stabilization platform having a first stabilization platform side that is coupled to the catheter adapter and extends outwardly from the main body portion, wherein the interface is one of: an integral part of the first stabilization platform side; or a separate part from the first stabilization platform side (see figure 6 near 128 portion of the device).
Concerning claim 19 and the interface extends beyond an edge of the first stabilization platform side (see figure 7 and note 174 interface).
Concerning claim 20 and a catheter adapter comprising a main body (100) portion from which a catheter (14) extends distally and an extension (24’) that extends outwardly from the main body portion; extension tubing (130) having a distal end that inserts into and is secured within the extension; an adapter (124) coupled to a proximal end of the extension tubing; and a first strain relief feature (132) formed at a catheter adapter end of the extension tubing and a second strain relief feature formed at an adapter end of the extension tubing (134), wherein the first and second strain relief feature are one of: an interface formed of a flexible material that is positioned in-line with the extension or a distal end of the adapter such that the extension tubing extends through the interface and into the extension or distal end of the adapter; or a flexible spacer having a first end that is coupled to the extension or distal end of the adapter and a second end that is positioned around the extension tubing (see figure 6 or 7).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (US 5,129,887) in view of Triplett et al. (US 7,896,853), in view of Fleming (US 5,718,678).
Euteneuer in view of Tripplett discloses the claimed invention except for the clamp on the extension tube.  Fleming teaches that it is known to use a clamp on the extension tube as set forth in figure 7 and 82 structure to provide a means to control the passage of fluid through the tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Euteneuer in view of Tripplett with a clamp on the extension tube as taught by Fleming, since such a modification would provide the system with a clamp on the extension tube for providing a means to control the passage of fluid through the tube.

Response to Arguments

Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. Examiner is of the position that Trippett teaches having an interface that is external and also is covering a side port of the device as shown in figure 3 and described in rejection above.
Examiner recommends applicant amend the claims to greater define structures to overcome the prior art of record if that is where applicant feels novelty lies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783